            Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

TERESA MAGUIRE,               )
                              )
       Plaintiff,             )
                              )                  CIVIL ACTION
vs.                           )
                              )                  FILE No. 5:19-cv-694
MARIA DE LOS ANGELES MUNOZ )
d/b/a EL GALLO DE JALISCO and )
W PLAZA CRESTHAVEN, LLC,      )
                              )
       Defendants.            )

                                      COMPLAINT

       COMES NOW, TERESA MAGUIRE, by and through the undersigned counsel,

and files this, her Complaint against Defendants MARIA DE LOS ANGELES MUNOZ

d/b/a EL GALLO DE JALISCO and W PLAZA CRESTHAVEN, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff TERESA MAGUIRE (hereinafter “Plaintiff”) is, and has been at

                                             1
            Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 2 of 14



all times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. Her motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant W PLAZA CRESTHAVEN, LLC (hereinafter “W Plaza”) is the

owner of a Texas limited liability company that transact business in the state of Texas

and within this judicial district.

       8.      W Plaza may be properly served with process through its registered agent

for service, to wit: Rohde Ottmers Siegel Realty, 11503 NW Military Highway, Suite

330, San Antonio, Texas 78231.

                                              2
             Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 3 of 14



       9.      Defendant MARIA DE LOS ANGELES MUNOZ d/b/a EL GALLO DE

JALISCO (hereinafter “El Gallo”) is an individual restaurateur/business owner that

transacts business in the state of Texas and within this judicial district.

       10.     El Gallo may be properly served with process personally, to wit: Maria De

Los Munoz, 119 Burwood, San Antonio, TX 78213.

                                FACTUAL ALLEGATIONS

       11.     On or about May 4, 2019, Plaintiff was a customer at “El Gallo De Jalisco,”

a business located at 3615 West Avenue, San Antonio, Texas 78213.

       12.     El Gallo is a lessee (or sub-lessee) of a portion of the real property and

improvements that are the subject of this action.

       13.     W Plaza is the owner or co-owner of the real property and improvements

that are the subject of this action.

       14.     Plaintiff lives approximately 8 miles from the El Gallo and Property and

visits the area multiple times weekly to visit friends and family.

       15.     Plaintiff’s access to the business(es) located at 3615 West Avenue, San

Antonio, Texas 78213, Bexar County Property ID number 447211, and/or full and equal

enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his disabilities,

and she will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and correct the ADA violations that

exist at the El Gallo and Property, including those set forth in this Complaint.

       16.     Plaintiff has visited the Property at least once before as a customer and

                                               3
               Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 4 of 14



advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.      Plaintiff intends to revisit the El Gallo and Property to purchase goods

and/or services.

       18.      Plaintiff travelled to the El Gallo and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the El Gallo

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the El Gallo and Property.

                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       19.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such

                                              4
              Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 5 of 14



               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,      recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

                                              5
             Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 6 of 14



       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The El Gallo is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The El Gallo must be, but is not, in compliance with the ADA and

ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed the El

Gallo and the Property in her capacity as a customer of the El Gallo and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the El Gallo and Property that preclude and/or limit her access to

the El Gallo and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

                                            6
                Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 7 of 14



violations more specifically set forth in this Complaint.

       31.       Plaintiff intends to visit the El Gallo and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the El Gallo and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

her disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the El Gallo and Property that preclude and/or limit her access to

the El Gallo and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       32.       Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the El Gallo and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.       Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the El Gallo and Property, including those specifically set forth herein, and make

the El Gallo and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       34.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

                                               7
             Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 8 of 14



limited Plaintiff’s access to the El Gallo and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the El Gallo

and Property include, but are not limited to:

       (a)    ACCESSIBLE ELEMENTS:

              (i) At least one accessible parking space is not adequately marked

                  and is in violation of section 502.1 of the 2010 ADAAG

                  standards. This violation made it difficult for Plaintiff to locate

                  an accessible parking space.

              (ii) There is at least one accessible parking space that does not have a

                  properly marked access aisle in violation of section 502.3.3 of

                  the 2010 ADAAG standards. This violation made it dangerous

                  and difficult for Plaintiff to access the accessible entrances of the

                  Property.

              (iii)   One or more accessible parking spaces is not located on the

                  shortest distance to the accessible route leading to the accessible

                  entrances in violation of section 208.3.1 of the 2010 ADAAG

                  Standards. This violation made it difficult for Plaintiff to access

                  the units of the Property.

              (iv)    There is an excessive vertical rise at the base of the accessible

                  ramp in violation of Section 303.2 and 405.4 of the 2010

                  ADAAG standards. This violation made it dangerous and

                  difficult for Plaintiff to access public features of the Property.

                                                8
Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 9 of 14



 (v) One or more accessible ramps servicing the Property lack

     finished edges or edge protection and/or are otherwise in

     violation of section 405.9 of the 2010 ADAAG standards. This

     violation made it difficult for Plaintiff to access the units of the

     Property.

 (vi)    The total number of accessible parking spaces is inadequate

     and is in violation of section 208.2 of the 2010 ADAAG

     standards. This violation made it difficult for Plaintiff to locate

     an accessible parking space.

 (vii)   There is an excessive vertical rise along the accessible route

     or path near Units 3615 and 3613 in violation of section 303.2 of

     the 2010 ADAAG standards. This violation made it dangerous

     and difficult for Plaintiff to access public features of the

     Property.

 (viii) There are sales and services counters inside Taqueria El Gallo

     De Jalisco lacking any portion of the counter that has a maximum

     height of 36 (thirty-six) inches from the finished floor in

     violation of section 904.4 of the 2010 ADAAG standards, all

     portions of the sales and service counter exceed 36 (thirty-six)

     inches in height from the finished floor. This violation made it

     difficult for Plaintiff to properly transact business at the Property.

 (ix)    Inside Taqueria El Gallo De Jalisco, due to a policy of

                                 9
      Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 10 of 14



            placing potted plants on the accessible route to the doorway exit,

            the clear width of the accessible route decreases to below 36

            inches in violation of section 403.5.1 of the 2010 ADAAG

            Standards.

        (x) Defendants fail to adhere to a policy, practice and procedure to

            ensure that all facilities are readily accessible to and usable by

            disabled individuals.

(b)     EL GALLO RESTROOMS:

        (i) The restroom lacks signage in compliance with sections 216.8 and 703

            of the 2010 ADAAG standards. This made it difficult for Plaintiff

            and/or any disabled individual to locate accessible restroom facilities.

        (ii) The restrooms lack proper door hardware in violation of section 404.2.7

            of the 2010 ADAAG standards. This made it difficult for Plaintiff

            and/or any disabled individual to utilize the restroom facilities.

        (iii)   Due to a policy of storing items in close proximity to the door

            hardware, the door of the restroom entrance lacks a proper minimum

            maneuvering clearance in violation of section 404.2.4 of the 2010

            ADAAG standards.        This made it difficult for Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.


        (iv)    The actionable mechanism of the paper towel dispenser in the

            restroom is located outside the prescribed vertical reach ranges set forth



                                        10
Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 11 of 14



      in section 308.2.1 of the 2010 ADAAG standards. This made it difficult

      for Plaintiff and/or any disabled individual to safely utilize the restroom

      facilities.

  (v) The mirror in the bathrooms exceeds the maximum height permitted by

      Section 603.3 of the 2010 ADAAG standards. This violation made it

      difficult for the Plaintiff and/or any disabled individual to properly

      utilize public features of the restroom.

  (vi)    Restrooms have a pedestal sink with inadequate knee and toe

      clearance in violation of section 306 of the 2010 ADAAG standards.

      This made it difficult for Plaintiff and/or any disabled individual to

      safely utilize the restroom facilities.

  (vii)   The restrooms have grab bars adjacent to the commode which are

      not in compliance with section 604.5 of the 2010 ADAAG standards as

      the rear bar is too short. This made it difficult for Plaintiff and/or any

      disabled individual to safely utilize the restroom facilities.


  (viii) The restrooms have grab bars adjacent to the commode which are

      not in compliance with section 604.5.2 of the 2010 ADAAG standards

      as the rear bar does not properly extend at least 24 inches from the

      centerline of the toilet. This made it difficult for Plaintiff and/or any

      disabled individual to safely utilize the restroom facilities.




                                  11
             Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 12 of 14



               (ix)   The height of the toilet seat is below the minimum height of 17

                  (seventeen) inches in violation of 604.4 of the 2010 ADAAG standards.

                  This made it difficult for Plaintiff and/or any disabled individual to

                  safely utilize the restroom facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the El Gallo and

Property.

       36.     Plaintiff requires an inspection of El Gallo and Property in order to

determine all of the discriminatory conditions present at the El Gallo and Property in

violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to

bring the El Gallo and Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the El Gallo and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the El Gallo and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

                                              12
            Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 13 of 14



      41.     Upon information and good faith belief, the El Gallo and Property have

been altered since 2010.

      42.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the El Gallo and Property, including those alleged herein.

      44.     Plaintiff’s requested relief serves the public interest.

      45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

      46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the El Gallo and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find El Gallo in violation of the ADA and ADAAG;

      (b)     That the Court find W Plaza in violation of the ADA and ADAAG;

      (c)     That the Court issue a permanent injunction enjoining Defendants from

              continuing their discriminatory practices;

                                              13
      Case 5:19-cv-00694 Document 1 Filed 06/14/19 Page 14 of 14



(d)     That the Court issue an Order requiring Defendants to (i) remove the

        physical barriers to access and (ii) alter the subject El Gallo to make it

        readily accessible to and useable by individuals with disabilities to the

        extent required by the ADA;

(e)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and

(f)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: June 14, 2019.

                                    Respectfully submitted,

                                    /s/Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    1640 Powers Ferry Road, SE
                                    Building 17, Suite 200
                                    Marietta, GA 30067
                                    (404) 805-2494 Phone
                                    (770) 428-5356 Facsimile
                                    dennis@kurzlawgroup.com




                                      14
